      Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 1 of 19



CILENTI & COOPER, PLLC
Justin Cilenti (GC2321)
Peter H. Cooper (Pl IC4714)
I0 Grand Central
155 East 44'" Street - 6'1' Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
info@jcpdaw.com
Alforneys for Plaimiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRI CT OF NEW YORK
-----------------------------------------------------------------------)(
MARCELA CARDOSO, on behalf of herself                                       Case No. 19-CV-9684
and others similarly situated.

                                    PlaintilT.                              FLSA COLLECTIVE
                                                                            ,ACTION COMPLAINT
         -against-

STUDIO 34 HAIR SALON, INC.,
STUDIO 34 SALON INC., GARJK RAKI IAMIMOV.
and NASIBA AZIZl3EKOVA,

                                    Defendants.
---------------------------------------------------------------X
         Plaintill: MARCELA CARDOSO ("l'laintill''). on behalf of herself and other

similarly situated employees, by and through her undersigned attorneys, Cilenti &

Cooper, PLLC. files this Complaint against defendants STUDIO 34 HAIR SALON, INC.

(''STUDIO 34 llAIR"),               STUDIO 34 SALON INC. ("STUDIO 34 SALON..)

(collectively, the ..Corporate Defendants"), GARJK RAKHAMIMOV. and NASIBA

AZIZBEKOVA (collectively, the "Individual Defendants") (the Corporote Defendants

and the Individual Dcfondants are collectively referred to herein us the "Defendants"),

and states as follows:
     Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 2 of 19



                                    INTRODUCTI ON

        1.       Plaintiff a lleges that, pursuant to the Fair Labor Standards AcL as

amended, 29 U.S .C. §§ 20 1 et seq. (" FLSA"), she is entitled to recover from Defendants:

(a) unpaid minimum wages, (b) unpaid overtime compensation, (c) liquidated damages.

(d) prejudgment and post-judgment interest. and (e) attorneys' fees and costs.

        2.       Plaintiff further alleges that , pursuant to the New York Labor Law, she is

entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

compensation, (c) unpaid "spread of hours" premium for each day Plaintiffs work shift

exceeded ten ( I 0) hours, ( d) liquidated and statutory damages pursuant to the New York

Labor Law and the New York State Wage 'nieft Prevention Act. (c) prejudgment and

post-judgment interest, and (f) attorneys' lees and costs .

                              .TU.RlSDlCTION AN D VENUE

        3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

§2 16(b), 2 8 U.S.C. §§ 1331. 1337 and 1343, and has supplemental jurisdiction over

Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

        4.       Venue is proper in the Southern District pursuant to 28 U.S.C. § 1391

because the conduct mak ing up the basi s of the complaint took place in this judicial

district.

                                          PARTI ES

            5.   Plain lifl'is a resident of Queens County, New York.

            6.   Dcfbndan t, STUDIO 34 HAIR, is a domestic business corporation

organized under the laws of the State of New York. with a principal place of business

located at 1225 TI1ird Avenue, New York, New York 10021.




                                               2
        Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 3 of 19



           7.        Defendant, STUDIO 34 llAIR, owns and operates a hair salon doing

business as "Studio 34 I lair Salon," located at 1225 Third Avenue, New York, New York

I 002 1 (the "Thi rd Avenue Salon").

           8.        In 2017. Defondant, STUDIO 34 HAJR, owned and operated a hair salon

doing business as "Studio 34 Hair Salon," located at 201-A East 34•h Street, New York.

New York 10016 (t he "34•h Street Salon.').

           9.        Sometime after 20 17, Oefondant, STUDIO 34 HAIR ceased operations of

the 3411' Street Salon and opened the Third Avenue Salon.

            10.      Defendant, STUDIO 34 SALON. is a domt:stie business corporation

organized under the laws of the State of New York, with a principal place of business

located at 250 East 40'h Street, New York. New York I 0016.

            11.      Defe ndant, STUDIO 34 SALON, owns and operates u hair salon doing

business as "S tudio 34 Hair Salon," located at 250 East 40lh Street. New York, New York

I 0016 (the "40'h Street Salon"). 1

            12.      Defendant, GARIK RAKI IAMlMOV, is the President and Chief

Executive Officer of the Corporate Defendants and, as such, is the owner, shareholder,

director, supervisor, managing agent, and proprietor of the Hair Salons. who actively

participated in the day-to-day operation of the I lair Salons and acted intentionally and

maliciously and is an employer pursuant to the FLSA, 29 U.S.C. § 203(d) and

Regulations promulgated thereunder, 29 C.F. R. § 791.2, as well as New York Labor Law

§ 2 and the Rt:gulations thereunder, and is jointly and several ly liable wi th the Corporate

Defondants.



1
    The 34•• Street Salon and 1hc 40'" Street Salon arc collpc1ivcly referred lo herein us lhc "'I lair Salons."


                                                           3
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 4 of 19



       13.     Dcfcndan1, NASIBA AZLZDEKOVA, is the General Manager and

supervisor of the Ha ir Salons and, as such. is one of lhe directors, supervisors. and

managing agents who actively partic ipates in the day-to-day operation of the !lair Salons

and acled intenti onally and maliciously and is an empl oyer pursuanl to the FLSA, 29

U.S.C. § 203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as

New York Labor Law § 2 and the Regulations thereunder, and is jointly and severally

liable with the Corporate Defendants.

       14.     The Individual Defendants exercise control over the terms and conditions

of the employees of the Hair Salons, in that !hey have the authorily and power lo: (i) hire

and fire employees, (ii) detem1iue rates and methods of pay. (iii) determine work

schedules. (iv) supervise and control the work of the employees. and (v) create and

maintain employment records.

        15.    Al least within each of the three (3) most recent years relevant to the

allegations herein, defendant STUDIO 34 HAIR was, and continues 10 be. an ..enterprise

engaged in commerce" within the meaning of the FLSA in that it (i) has and has had

employees cngugcd in commerce or in the production of goods for commerce, or that

handle, sell , or otherwise work on goods or materials that have been moved in or

produced for commerce, and (ii) have and have had an annual gross volume of sales of

not less than $500,000.

        16.    At least with in each of the three (3) most recent yea rs relevant to the

allegations herei n, defendant STUDIO 34 SA LON was. and continues to be, an

"enterprise engaged in commerce" within the meaning of the FLSA in that it (i) has and

has had employees engaged in commerce or in the production of goods for commerce. or




                                             4
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 5 of 19



that hand le, sell, or otherwise work on goods or materials that have been moved in or

produced for commerce, and (ii) have and have had an annual gross volume of sales of

not less than $500,000.

       17.     Defendants employed Plaintiff to work as a non-exempt receptionist at the

34'11 Street Salon from in or about June 20 I. 7 until on or about December 17, 2017.

       18.     Defendants often directed Plaintiff to work in the same capacity at the 40111

Street Salon on an as-needed basis.

       19.     The work pe1formed by Plaintiff was directly essential to the business

operated by Defendants.

       20.     Defendants knowingly and wi llfully failed to pay Plaintiff her lawfully

earned minimum wages in direct contravention of the FLSA and New York Labor Law.

       21.     Defendants knowingly and willfully fai led to pay Plaintiff her lawfully

earned overtime compensation in di rect contravention of the PLSA and New York Labor

Law.

       22.     Defendants knowingly and willfully failed to pay Plai ntiff her lawfully

earned "spread of hours" premium in direct contravention of the New York Labor Law.

       23.     Plainti ff has satisfi ed all cond itions precedent to the institution of this

action, or such conditions have been waived.

                               STATEMENT OF FACTS

       24.     The Individual Defendants actively participate in the day-to-day operation

of the Hair Salons. For instance, the Individ ual Defendants j ointly: (a) decide when and

who to hire and tire; (b) supervise and direct the work of the employees; and (c) instruct

the employees how to perform their jobs.




                                              5
     Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 6 of 19



       25.      The Individual Defendants also jointly create and implement all crucial

business policies. and jointly make decisions concerning the number of hours the

employees work, the amount of pay that the employees are entitled to reeciv..:, and the

manner and method by which the employees arc to be paid.

        26.     The Corporate Defendants are associated as a s ingle enterprise, utilizing

Plaintiff and other simi larly situated employees in a fungible and interchangeable manner

as workers in the busi ness operated by the De fe ndants.

        27.     The Corporate Defendants each engage m related activities. namely,

providing hair styling and beauty services to the general public for profit. ll1e Corporate

Defendants shared Plaintiff and other si milarly situated employees, acted in the interest

of each other with respect to employees, paid their employees by the same plan or

scheme, and arc under common control.

        28.     The Corporate Defendants are controlled by the same owner or owner

group, operating as a un ified operati on and, upon information and bel ief: each provide

mutually supportive services to the substantial advantage of the other such that each

entity is operationally interdependent of each other and, therefore, may be treated as a

si ngle enterprise.

        29.     In or about June 2017. DefondanL hired Plaintiff to work as a non-exempt

receptionist ai the 34'h Street Salon.

        30.     Neither at the ti me o f hire. nor at any time thereafter. did Defendants

provide Plaintiff with a written wage notice identifying Plaintiffs regular hourly rate of

pay and corresponding overtime rate of pay.




                                              6
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 7 of 19



       31.     Defendants ollen instructed and directed PlaintilT to work m the same

capacity at the 40th Street Salon on an as-needed basis.

       32.     Plaintiff continuously worked at the Hair Salons in that capacity until on

or about December 17,2017.

       33.     Plaintiff worked over forty (40) hours per week.

       34.     Throughout the entirety of her employment, Plaintiff nonnally worked

five (5) days per week. and her work schedule consisted of eleven ( 11) hours per day

Wednesday through Sunday from 9:00 a.m. until 8:00 p.m., and sometimes later.

       35.     Plaintjff would occasionally work six (6) days in a week.

       36.     Plaintiff was not provided with a break during the workday.

        37.    Plaintiff was not required to punch a time clock or other time-recording

device at the start and end of her daily work shift.

        38.    During the first two (2) weeks of Plaintiffs employment, Plaintiff was not

paid proper minimum wages and overtime compensation. During this period. despite

working, at a minimum of filly-five (55) hours per week, Plaintiff was not paid any

wages whatsoever.     Plaintiff not only failed to receive statutorily required minimum

wages, work perfonned above forty (40) hours per week was not paid at the statutory rate

of time and one-half as required by state and federal law.

        39.    Thereafter, and continuing through the re mainder of ht:r employment on or

about December 17, 2017, Plaintiff was not paid proper minimum wages and overtime

compensation. During this period, Plaintiff was paid, partly by check and partly in cash,

at the rate of$603 per week straight time for all hours worked, and worked fifty-five (55)

hours per week, and sometimes more. Work performed above forty ( 40) hours per week




                                              7
       Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 8 of 19



was not paid   al   the statutory rate of time and one-half as required by state and federnl

law.

         40.    At no time during her employment did Defendants provide Plaintiff with a

weekly wage statement, which identified Plaintiff's gross wages, deductions, and net

wages.

         41.    Defendants knowingly and willfully operate their business with a policy

and practice of not paying either the FLS/\ mi nimum wage or the New York State

minimum wage lo Plaintiff and other simi li1rly situated employees.

         42.    Defendants knowingly and willfully operate their business with a policy

and practice of not paying Plaintiff and other similarly situated employees either the

FLSA overtime rate (of time and one-half), or the New York State ove11imc rate (of time

and one-hall) , in di rect violation of the PLSA and New York Labor Law and the

supporting federal and New York State Department of Labor Regulations.

         43.    Defendants knowingly and willfully operate their business with a policy of

not paying Plaintiff and other similarly situated employees "spread of hours" premium

for each day that their work shi fi exceeds ten ( 10) hours, in di rect violation of the New

York Labor Law and the supporting New York State Department of Labor Regulations.

         44.    At all relevant times, upon information and belief, and during the course

of Plaintiff's employment, Defendants failed lo maintain accurate and sufficient wage

and hour records.

                         COLLECTIVE ACTION ALLEGATIONS

         45.    Plaintiff brings this action individually and as class representative on

behalf of herself and all other current and former non-exempt employees who have been




                                                8
     Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 9 of 19



or were employed by Defendants between October 21, 2016 and the close of the opt-in

period as ultimately set by the Court (the "Collective Action Period"), and who were

compensated at rates less than the statutory minimum wage and/or less than time and

one-half for all hours worked in excess of forty (40) hours per workweek (the "Collective

Action Members").

           46.   The collective action class is so numerous that joinder of al l members is

impracticable. Although the precise number of such persons is unknown, and the facts

upon which the calculation of that number are presently within the sole control of

Defendants, upon information and belief, there are more than twenty (20) Collective

Action Members who worked for Defendants during the Collective Action Period, most

of whom would not be likely to file individual suits because they lack adequate financial

resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

2 16(b).

           47.   Plaintiff will fairly and adequately protect the interests of the Collective

Action Members and has retained counsel that is experienced and competent in the fields

of employment law and class action litigation. Plaintiff has no interests that are contrary

to or in conflict with those members of this collective action.

           48.   This action should be certified as a collective action because the

prosecution of separate actions by individual members of the class would create a risk of

either inconsistent or varying adjudications with respect to individual members of the

class, or adj udications with respect to individual members of the class that would as a




                                              9
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 10 of 19



pmctical matter be dispositive of Lhe interests of the other members not parties to the

adjudiea1.ion, or substantially impair or impede their ability to protect their interests.

       49.      A collective action is superior lo other available methods for the fair and

efficient adj udication of this cont roversy, since joinder or all members is impracticable.

Furlhermore, inasmuch as the damages suf1ered by individual Collective Action

Members may be relatively small. lhe expense and burden or individual litigation make it

virtual ly impossible for the members of the eollective action to individually seek redress

for the wrongs done to them. There will be no difficulty in the management of this action

as a collective action.

        50.     Questions of law and foct common to the members of the collective action

predominate over questions that may affect only individual members because Defendants

have acted on grounds generally applicable to all members.               Among the common

questions of law and fact common to Plainti ff and other CoUective Action Members are:

                a.        Whether Defendants employed Plaintiff and the Collective Action

                          Members within the meaning of the FLSA:

                b.        Whether Defendants failed to keep true and accurate wage and

                          hour records for all hours worked by Plai ntiff and the Collective

                          Action Members;

                c.        What proof or hours worked is sufficient where the em ployer fai ls

                          in its duty to maintain ti me records;

                d.        Whether Defendants fai led to pay Plaintiff and the Collective

                          Action Members statutory minimum wages:




                                                 IO
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 11 of 19



               e.      Whether Defendants failed to pay Plaintiff and the Collecti ve .

                       Action Members overtime compensation for all hours worked in

                       excess of forty (40) hours per workweek, in violation of the FLSA

                       and the regulations promu lgated thereunder;

               f.      Whether Defendants' violations of the FLSA are willfitl as that

                       terms is used within the context of the FLSA; and.

               g.      Whether Defendants are liable for all damages claimed hereunder,

                       including but not limited to compensatory. liquidated and statutory

                       damages, interest, attorneys' fees. and costs and disbursements.

       5 1.    Plaintiff knows of no difficulty that will be encountered in the

management of this litigation that would precl ude iL~ maintenance as a collective acti on.

       52.     Plaintiff and others similarly situated have been substan tially damaged by

Defendants' wrongful conduct

                               ST AT EMENT OF CLAIM

                                        COUNT I
                      [Violation of the Fair Labor Standards Act l

       53.     Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs" I" through "52" of this Complaint as if full y set forth herein.

       54.     At all relevant times, upon information and belief, Defendants were and

continue to be an employer engaged in interstate commerce and/or the producti on of

goods for commerce with in the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

J7urthcr. Plaintiff and the Collective Action Members are covered individuals within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).




                                              II
   Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 12 of 19



       55.      At all relevant times, Defendants employed Plaintiff and the Collective

Action Members within the meaning of 1he FLSA.

       56.      Upon information and belief, al least within each of 1he three (3) most

recent years relevant to the allegations herein, Defendant STUDIO 34 llAlR has had

gross revenues in excess of $500,000.

       57.      Upon information and belief, at least within each of the three (J) most

rcccnl years relevant lo the allegations herein, Defendant STUDIO 34 SALON has had

gross revenues in excess of $500,000.

       58.      Upon information and belief, at least within each of the three (3) most

recent years relevant to the allegations herein, the Corporate De fendants have jointly had

gross revenues in excess of$500,000.

       59.      Plaintiff and the Co llective Action Members worked hours for which they

were not paid the statutory minimum wage.

       60.      Defendants had, and coniinue to have, a policy and practice of refusing 10

pay the statutory minimum wage to Plainliff and the Collective Aclion Members for

hours worked.

       6 1.     Defendants failed to pay Plaintiff and the Collective Action Members

minimum wages in the lawful amount for hours worked.

       62.      Plaintiff and the Collective Action Members were enlitled lo be paid at the

rale of time and one-half for all hours worked in excess of the maximum hours provided

for in 1he FLSA.




                                             12
   Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 13 of 19



       63.     Defendants failed to pay Plaintiff and the Collective Action Members

overtime compensa tion in the lawli.tl amount for all hours worked in excess of the

maximum hours prov ided for in the FLSA.

       64.     At all relevant times, Defendants had. and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff and the Collective Action Members for all hours worked in excess of

forty (40) hou rs per work week, which violated and continues to violate the FLSA, 29

U.S.C. §§ 20 I el seq., including 29 U.S.C. §§ 207(a)(l) and 21S(a).

       65.     Defendants knowingly and willfully disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and the Collective Action

Members at the statutory minimum wage rate and the statutory overtime rate of time and

one-half for all hours worked in excess of forty (40) hours per week, when they knew or

should have known such was due and that non-payment of minimum wages and overtime

compensation would financially injure Plaintiff and the Collective Action Members.

       66.      As a result of Defendants' failure to properly record, report, credit and/or

compensate its empl oyees, including Plaintiff and the Collecti ve Action Members,

Defendants have failed to make, keep nnd preserve records with respect to each of its

employees sufficient to determine the wages. hours and other conditions and practices of

employment in violation of the FLSA, 29 U.S.A.§§ 201 el seq., including 29 U.S.C. §§

2 1 l(c) and 215(a).

        67.     Def'cndants failed to properly disclose or apprise Plaintiff and the

Collective Action Members of their rights under the FLSA.




                                             13
   Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 14 of 19



       68.     As a direct and proximate result of Defendru1ts' violation of the Fl.SA.

Plaintiff and the Collective Action Members arc entitled to liquidated damages pursuant

to the FLSA.

       69.     Due to Defendants' reck less, willful and unlawful acL5, Plaintiff and the

Collective Action Membe rs s uffered damages in an amount not presently ascertainable of

unpaid minimum wages and unpaid overti me compensation. an equal amount as

liquidated damages, and prejudgment interest thereon.

       70.     Plaintiff and the Collective Action Members arc entitled to an award of

their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 216(b).

                                        COUNT II
                        IViolatio11 of the New York Labor Lawl

       7 1.    Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " I" through "70" of this Complaint as if fully set forth herein.

       72.     Defendants employed Plaintiff wi thin the meaning of New York Labor

Law§§ 2 and 651.

       73.     Defendants knowingly and willfully violated Plaintilrs rights by failing to

pay Plainti IT mini mum wages in the lawful amount for hours worked.

       74.     Defendants knowingly and willfully violated Plaintiff's rights by failing to

pay Plaintiff overtime compensation al the rate of time and one-half for each hour worked

in excess of forty ( 40) hours in a workweek.

       75.     Employers are required to pay a "spread of hours·· premium of one (I)

additional hour's pay at the statutory minimum hourly wage rate lor each day where the

spread of hours in an employee's workday exceeds ten (10) hours. New York State

Department of Labor Regulations § 142-2.4.



                                                14
   Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 15 of 19



       76.    Defendants knowingly and willfully violated Plaintifrs rights by failing to

pay a "spread of hours" premium to Plaintiff for each day that her work shift exceeded

ten (10) hours pursuant to New York State Department of Labor Regulations.

       77.    Defendants failed to properly disclose or apprise Plaintiff or her rights

under the New York Labor Law.

       78.    Defendants fai led to rurnish Plaintiff with a statement with every payment

of wages listing gross wages. ded uctions and net wages, in contravention of New York

Labor Law§ 195(3) and New York State Department of Labor Regulations§ 142-2.7.

       79.    Defendants failed to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate. the wages paid to all

employees. and other similar information in contravention of New York Labor Law §

661.

       80.     Defendants failed to establish. maintain, and preserve for not less than s ix

(6) years payroll records showing the hours worked. gross wages, deductions. and net

wages for each employee, in contravention of the New York Labor Law § 194(4), and

New York State Department of Labor Regulations§ 142-2.6.

       81.    Neither at the time or their hiring, nor any time thereafter, did Defendants

notify Plaintiff in writing or her hourly rate of pay, corresponding overtime rate of pay,

and her regularly des ignated payday, in contravention of New York Labor Law§ 195(1).

       82.     Due to the Defendants' New York Labor Law violations, Plaintiff is

ent itled to recover from Defendants her unpaid minimum wages. unpaid overt ime

compensation. and unpaid "spread of hours~ premium, reasonable attorneys' fees, and

costs and disbursements of this action, pursuant to New York Labor Law§§ 663( 1), 198.




                                             IS
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 16 of 19



       83.     Plaintiff is also entitled to liquidated damages pursuant to New York

Labor Law § 663( I), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.

                                  PRAYER FOR RELEIF

       WHEREFORE, Plaintiff MARCELA CARDOSO, on beha lf of herself and all

similarly situated Collective Action Members. rcspectfoll y requests that this Court grant

the following relief:

       (a)     An award of unpaid minimum wages due under the FLSA and New York

                Labor Law;

       (b)     An award of unpaid overtime compensation due under the FLSA and New

                York Labor Law;

       (c)      An award of unpaid "spread of hours" premium due under the New York

                Labor Law;

        (d)     An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

        (e)     An award of liquidated damages as a result of Defendants' failure to pay

                minimum wages, ovc11imc compensation, and "spread of hours" premium

                pursuant to the New York Labor Law and the New York State Wage Theft

                Prevention Act;

        (t)     An award of statutory damages for Defondants' failure to prov ide wage

                notices and wage statements pursuant to the New York Labor Law and the

                New York State Wage Thell Prevention Act;

        (g)     An award of prej udgment and post-judgment interest;




                                            16
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 17 of 19



        (h)     An award of costs and expenses associated with this action. together with

                reasonable attorneys' and ex pen fees: and

        (i)     Such other and further rel ief as this C-Ourt determines to be just and proper.

                                     •JUllY DEMAND

        Pursuant to Rule 38(b) of the Federal Ru les of Civil Procedure, Pluintiff demands

trial by jury on all issues.

Dated: New York, New York
       October 21, 2019

                                               Respectfully submitted.

                                               CILENTI & COOPER, PLLC
                                               Allomeysfor Plaintiff
                                               I 0 Grand Central
                                               155 East 44•h Street - 6'11 Floor
                                               New York. NY I 00 17
                                               T. (2 12) 209-3933
                                               F. (2 12) 209-7102




                                       ~iiiiG~n)                          Cilenti (GC2321)




                                              17
    Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 18 of 19




                                  CONSENT TO SUE UNDER
                                FAIR LABOR STANDARDS ACT

         I, _ __,t.,1"'0;.;.<..:c-e.,
                                 '-=\'-'lll- -'CMd"""'
                                                 '-=;.;:;o..:'l:iO
                                                                ..::__ t-f
                                                                        --'-c'--
                                                                             yr0-_,, am an employee currently or
formerly employed by            ___£\:vd10 34 Mo.;r SoloVJ                                , and/or related

enti \i es. l consent to be a plaintiIT in the above-captioned action to collect unpaid wages.

Dated: New York, New York
Cft 12k>
     I
               . 2019
       Case 1:19-cv-09684-BCM Document 1 Filed 10/21/19 Page 19 of 19



               NOTICE OF I NTENTION TO ENFORCE SH AREHOLDER
                     LI ABILITY FOR SE RVICES RENDERED

TO: Garik Rakham imov and Nasi ba Azizbekova

PL EASE TAKE NOTICF\ that pursuant to the provisions of Section 630 of the Business
Corporation Law of New York, you are hereby notified that Marcela Cardoso and others
similarly situated intend lo charge you and hold you personally liable as one of the ten largest
shareholders of Studio 34 Hair Salon. Inc. and Studio 34 Salon Inc.. for all debts, wages. ancVor
salaries due and owing 10 them as laborers, servants ancVor employees of the said corporations
for services performed by them for the said corporations within the six (6) years preceding the
date of this notice and has expressly authorized the undersigned, as her attorneys, to make thi s
demand on her behalf.

Dated: New York, New York
       October 2 1. 20 19

                                                           ClLENTI & COOPER. PLLC
                                                           Allomey.rj(1r l'lai111!ff
                                                           I0 Grnnd Central
                                                           155 East 44•h Street - 61., Floor
                                                           New York, New York 100 17
                                                           T. (212) 209-3933
                                                           F. (212) 209-7102



                                                                                               --.
